DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-9 and 11-13 in the reply filed on 5 July 2022 is acknowledged.  The traversal is on the ground(s) that independent Claims 1 and 14 have been amended to state “wherein at least a portion of the second packing component is downstream of at least a portion of the first packing component”. Applicant argues that this amendment overcomes the restriction requirement based on Plaisance ‘273 in which the second packing component as described in C7/L14-27 is upstream of the first packing component as described in C5/L50-59.  This is not found persuasive because Plaisance ‘273 also describes a second packing component which is a fourth layer downstream from the first packing component, the fourth layer comprising an extremely white, hard powdered magnesium-silica gel, which contains magnesium oxide, which is a hygroscopic salt (C6/L60-C7/L9).
Applicant further argues that the search and examination of all the claims may be made without serious burden.
In response, the requirements for US restriction practice as discussed in MPEP § 803, such as establishing serious burden based on different search terms, are not applicable to the Unity of Invention requirements as discussed in MPEP § 1850, as applied to the instant invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-20 are pending in the current application. Claims 10 and 14-20 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessard (US 5,585,070).

    PNG
    media_image1.png
    449
    289
    media_image1.png
    Greyscale


With regard to Claims 1 and 4, Lessard discloses an extraction cartridge, for extracting a component from a composition (Abstract). Lessard discloses a flow-through device comprising at least one separation column (Figure 1a, C9/L22-42). The reference discloses a first packing component, which comprises particles of alumina and/or silica (Figure 1a, C4/L46-63, C9/L4-42, partition layer 4, the material for partitioning may be a particulate silica gel). Lessard discloses a second packing component, which comprises a powder of one or more hygroscopic salts, which is provided such that at least a portion of the second packing component is downstream of at least a portion of the first packing component (Claim 1), wherein the powder of hygroscopic salts comprises sodium sulfate (Claim 4) (Figure 1a, C4/L46-63, C9/L4-42, layer 5 may be a component for removing moisture, such as anhydrous sodium sulfate, which has the solid form of a powder).
With regard to Claim 7, Lessard discloses wherein the column comprises a bottom frit and a top frit arranged at opposite sides of the first packing component and the second packing component (Figure 1a, C9/L4-42, frits 7 and 11).
With regard to Claim 8, Lessard discloses wherein the first packing component and the second packing component are arranged as separate layers in the column (Figure 1a, C9/L4-42, layers 4 and 5).
With regard to Claim 11, Lessard discloses wherein said at least one column is a tube (Figure 1a, C9/L4-42).
Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al (“Molecularly imprinted matrix solid-phase dispersion coupled to micellar electrokinetic chromatography for simultaneous determination of triazines in soil, fruit and vegetable samples”).

    PNG
    media_image2.png
    478
    892
    media_image2.png
    Greyscale

With regard to Claims 1-4, Wen discloses a simple and sensitive method for the simultaneous determination of four triazines from soil, strawberry, and tomato samples developed by selective molecularly imprinted matrix solid-phase dispersion coupled to micellar electrokinetic chromatography (Abstract). Wen discloses a flow-through device comprising at least one separation column (Figure S1, Electronic Supporting Information). The reference discloses a first packing component, which comprises particles of alumina and/or silica (Claim 1), wherein the first packing component comprises functionalized silica (Claim 2), wherein the silica comprises one or more functionalities selected from linear carbon chains having 4-18 carbon atoms (Claim 3) (P2456/Section 2.5, empty syringe prepacked with C18 (silica functionalized with octadecylsilane). Wen discloses a second packing component, which comprises a powder of one or more hygroscopic salts (Claim 1), wherein the powder of hygroscopic salts comprises sodium sulfate (Claim 4) (P2456/Section 2.5, anhydrous sodium sulfate, which has the solid form of a powder). Wen discloses at least a portion of the second packing component is downstream of at least a portion of the first packing component (Figure S1, C18 is shown as being upstream of anhydrous sodium sulfate).
With regard to Claim 11, Wen discloses wherein said at least one column is a tube (Figure S1).
Claims 1-2, 4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plaisance (US 6,541,273).
With regard to Claims 1 and 4, Plaisance discloses a solid phase extraction (SPE) (Abstract). The SPE cartridge comprises a first packing component, which comprises particles of alumina and/or silica (C5/L50-59). Plaisance discloses a second packing component, which comprises a powder of one or more hygroscopic salts (Claim 1), wherein the powder of hygroscopic salts comprises magnesium oxide (Claim 4) (C6/L60-C7/L9, the fourth layer comprising an extremely white, hard powdered magnesium-silica gel, which contains magnesium oxide, which is a hygroscopic salt). Plaisance discloses at least a portion of the second packing component is downstream of at least a portion of the first packing component (C5/L50-59, C6/L60-C7/L9, the fourth layer (second packing component) downstream from the first layer (first packing component)).
With regard to Claim 2, Plaisance discloses wherein the first packing component comprises alumina and/or functionalized silica (C5/L50-59, amino-functional silica may be silica with an aminopropyl bonded functional group).
With regard to Claim 7, Plaisance discloses wherein the column comprises a bottom frit and a top frit arranged at opposite sides of the first packing component and the second packing component (C3/L27-37, the cartridge has first on top, on the bottom, and between the chromatography materials).
With regard to Claim 8, Plaisance discloses wherein the first packing component and the second packing component are arranged as separate layers in the column (C5/L50-59, C6/L60-C7/L9, the first layer and the fourth layer are separate layers).
With regard to Claim 9, Plaisance discloses wherein the first packing component and the second packing component have been separated by a middle frit (C3/L27-37).
With regard to Claim 11, Plaisance discloses wherein said at least one column is a tube (C3/L7-27, Figure 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Plaisance (US 6,541,273), as applied to the claims above, and in further view of Olsen (“Hydrophilic interaction chromatography using amino and silica columns for the determination of polar pharmaceuticals and impurities”).
With regard to Claim 3, Plaisance discloses all the limitations in the claims as set forth above. Plaisance discloses that the silica may be functionalized with aminopropyl groups (C5/L50-59). However, Plaisance is silent to the aminopropyl groups being ion exchanging groups.
Olsen discloses that hydrophilic interaction chromatography is described as a useful alternative to reversed phase chromatography for applications involving polar compounds (Abstract). Olsen discloses that propylamine bonded stationary phases will be protonated at neutral and acidic mobile phase pH values (P117/Section 3.4). For compounds that are anions in the mobile phase, this offers the possibility of an anion-exchange mechanism in addition to hydrophilic interaction (P117/Section 3.4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the aminopropyl (propylamine) groups of Plaisance are ion exchanging groups at neutral and acidic pH values, as taught by Olsen, for the purpose of removing anions from samples.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Plaisance (US 6,541,273), as applied to the claims above.
With regard to Claim 12, Plaisance discloses all the limitations in the claims as set forth above. Plaisance discloses wherein said at least one column is a tube (C3/L7-27, Figure 1). According to the instant specification P10/L30-P11/L4, “arranged in a plate” may include tubes or vials in a rack. 
However, Plaisance is silent to the device comprising a plurality of columns arranged on a plate.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place more than tube or vial of Plaisance in a rack, in order to conduct multiple samples at once. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plaisance (US 6,541,273), as applied to the claims above, and in further view of Atkinson (US 2018/0282301).
With regard to Claim 13, Plaisance discloses all the limitations in the claims as set forth above. Plaisance discloses wherein the column comprises a bottom frit and a top frit arranged at opposite sides of the first packing component and the second packing component (C3/L27-37, the cartridge has first on top, on the bottom, and between the chromatography materials). However, Plaisance is silent to wherein the column comprises a hydrophobic top frit arranged upstream of the first packing component and the second packing component.
Atkinson discloses pharmaceutical compositions and their use in therapy (Abstract). Atkinson discloses that conventional methods of drying organic solvents, solutions, or extracts, include shaking with anhydrous magnesium sulfate, or anhydrous sodium sulfate, or passing through a hydrophobic frit ([0336]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the column comprises a hydrophobic top frit arranged upstream of the first packing component and the second packing component, as taught by Atkinson, in order to facilitate drying out of the sample passed through the column.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While magnesium sulfate and sodium acetate are known for use in sample extraction followed by centrifugation and cleanup with primary/secondary amine or other sorbents (i.e., the QuEChERS method), the prior art is silent on conducting sample extraction and cleanup on a flow-through device such as claimed in Claim 1 using the second packing component claimed in Claims 5 and 6. Furthermore, the QuEChERS prior art teaches away from the use of vacuum/pressure devices and steps associated with flow through devices. See for example Rejczak and Tuzimski, Page 982, Column 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777